Case 3:19-cv-01537-BEN-JLB Document 67-1 Filed 12/11/20 PageID.8734 Page 1 of 2




  1
  2
  3
  4
  5
  6
  7
  8                          UNITED STATES DISTRICT COURT
  9
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 10
 11   JAMES MILLER, an individual, et al.,                Case No. 3:19-cv-01537-BEN-JLB

 12                        Plaintiffs,                    ORDER GRANTING JOINT MOTION
 13                                                       TO PERMIT APPEARANCES BY VIDEO
            vs.                                           CONFERENCING AT PRETRIAL
 14                                                       CONFERENCE
 15   XAVIER BECERRA, in his official
      capacity as Attorney General of                     Date:   December 16, 2020
 16
      California, et al.,                                 Time: 10:00 a.m.
 17                                                       Courtroom: 5A
 18
                           Defendants.                    Judge: Hon. Roger T. Benitez

 19
 20    ORDER GRANTING MOTION TO APPEAR BY VIDEO CONFERENCE
 21         The Court has considered the joint motion of Plaintiffs James Miller, et al.,
 22   and Defendants Xavier Becerra [ECF No. 67], who jointly request that the Court
 23
      permit them to appear by video at the pretrial conference, currently set for hearing
 24
      on December 16, 2020.
 25
            Pursuant to the Order of the Chief Judge (CJO) No. 52, issued on December
 26
      7, 2020, and CJO No. 52A, issued on December 9, 2020, and good cause otherwise
 27
      appearing, this Court hereby GRANTS the joint motion and shall allow the parties
 28

                                                       –1–
           ORDER GRANTING MOTION TO PERMIT APPERANCES BY VIDEO CONFERENCING AT PRETRIAL CONFERENCE
                                          CASE NO. 3:19-cv-01537-BEN-JLB
Case 3:19-cv-01537-BEN-JLB Document 67-1 Filed 12/11/20 PageID.8735 Page 2 of 2




  1   to appear at the pretrial conference, presently scheduled for hearing on December
  2   16, 2020 at 10:00 a.m., by videoconference. The clerk shall forward remote video
  3   login instructions to all counsel of record.
  4         SO ORDERED.
  5   Dated: ______________________                       ______________________________
  6                                                       Hon. Roger T. Benitez
                                                          UNITED STATES DISTRICT JUDGE
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                       –2–
           ORDER GRANTING MOTION TO PERMIT APPERANCES BY VIDEO CONFERENCING AT PRETRIAL CONFERENCE
                                          CASE NO. 3:19-cv-01537-BEN-JLB
